223 Pa. Super. 440 (1973)
Commonwealth, Appellant,
v.
Hallowell.
Superior Court of Pennsylvania.
Argued December 4, 1972.
March 27, 1973.
*441 Before WRIGHT, P.J., WATKINS, JACOBS, HOFFMAN, SPAULDING, CERCONE, and PACKEL, JJ.
Bonnie Brigance Leadbetter, Assistant District Attorney, with her Martin H. Belsky, Assistant District Attorney, Richard A. Sprague, First Assistant District Attorney, and Arlen Specter, District Attorney, for Commonwealth, appellant.
David Rudovsky, with him Louis M. Natali, Jr., Kairys & Rudovsky, and Segal, Appel & Natali, for appellee.
OPINION BY HOFFMAN, J., March 27, 1973:
This is a Commonwealth appeal from the decision of the Municipal Court of Philadelphia to suppress the evidence offered by the Commonwealth against the appellee.
The Appellate Court Jurisdiction Act provides the Superior Court with jurisdiction over all appeals from judgments of the Courts of Common Pleas. July 31, 1970, P.L. 673, art. III, § 302 (17 P.S. § 211.302). Thus, this court has no power to decide the issues raised in the instant matter. The proper procedure would have been for the Commonwealth to have appealed this matter *442 to the Common Pleas Court of Philadelphia. October 17, 1969, P.L. 259, § 19 (17 P.S. § 711.19).
Accordingly, this appeal is hereby quashed and the matter remanded to the Municipal Court.